PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,150
Filing Date: 11 Apr 2019
Appellant(s): Cunningham, Bobby, Ray



__________________
Keith Harrison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 Feb 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 Sept 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2015/0164253 in view of Wang (US 4,854,718), Briggs (US 2012/0107455) and Campbell (US 9,706,878).
Regarding Claim 1, Taylor discloses a device for stirring a beverage within a sealed beverage container comprising, 
a  lid member configured to seal said container (“beverage lid system, see Abstract), said lid member further comprising a top plate (outer lid member 14), said top plate being generally 
a mixing assembly carried by the lid member and configured for stirring said beverage(integrated stirrer 12), said mixing assembly having:
an elongated, continuous, straight shaft with a top end and a bottom end (12 of Fig. 6)
a finger grip member affixed to said top end of said shaft (36)
a stirring member (32); 
an inner rotary plate (16) disposed in said medially positioned opening for mounting said mixing assembly to said top plate of said lid member (paragraph 28), said inner rotary plate having an opening off center with respect to the inner rotary plate (see 26 where first end 36 is inserted into, paragraph 34 - “open bottom portion”) and said inner rotary plate having a plate center (18), said finger grip member rotatable with respect to said inner rotary plate (see Fig. 1); 
wherein said shaft of said mixing assembly extends through said opening in said inner rotary plate (paragraph 33); and
wherein said inner rotary plate rotate with respect to shaft and said shaft revolves around said center of said inner rotary plate responsive to rotation of said inner rotary plate in said medially positioned opening by gripping said shaft at said top end and application of stirring movement to said shaft of said mixing assembly (see Fig. 1 and paragraph 40). 
Taylor is silent to wherein the medially positioned opening is off center with respect to said top plate, a finger grip member rotatably affixed to said top end of said shaft, with said top end of said shaft above and said bottom end of said shaft below said inner rotary plate and said lid member; and wherein said mixing assembly has a product diffuser that is interchangeable with the stirring member. 
As to the limitation regarding the medially positioned opening off center with respect to said top plate, Taylor only differs in that the positioned opening is centered, but still achieves the same functionality as applicant’s invention. That is, Taylor is also directed to a top plate and inner rotary plate 
In any case, Wang is relied on to show similar mixing apparatus, comprising a top plate (lid 2) having an opening off-centered with respect to the top plate (recess 23), and an inner rotary plate (spinning means 3) disposed in said medially positioned opening to allow stirring movements (Col. 1, Ln. 23-36). Since both Wang and Taylor achieves similar mechanisms of providing a rotatable mixing assembly on a lid member, it would have been obvious to one of ordinary skill in the art to substitute configurations known for the same purpose (See MPEP 2144.06). Also, since the particular location of the inner rotary plate does not affect the operation of the device, the particular location would have been an obvious matter of design choice. 
As to the limitation of the interchangeable diffuser, Briggs is relied on to teach known stirring elements (paragraph 14) that comprises an interchangeable diffuser (suspension bags) that contains various preselected flavor and gassing additives (paragraph 17). Since both Briggs and Taylor are directed to beverages container provided with a stirring member, it would have been obvious to one of ordinary skill in the art to interchangeably attach a diffuser to impart flavor and gassing additives to the beverage. 
As to the limitation of the shaft, Campbell is relied on to teach similar vessels having a lid member to hold a mixing assembly. The mixing assembly comprises an elongated, continuous straight shaft with a top end and a bottom end (stirrer 32) having a finger grip member rotatably affixed to said top end of said shaft (knob 44, see Col. 2, Ln. 29-43) such that the finger grip is rotatable with respect to the inner plate (see Fig. 2). Campbell also teaches an inner rotary plate (inner lid) where the shaft extends through such that the top end is above and bottom end is below said inner rotary plate and said lid member (see Fig. 3). Therefore, since both Campbell and Taylor are directed to mixing assemblies that is rotatable on the 
Regarding Claim 3, Taylor further discloses wherein said inner rotary plate comprises a slotted rim (track, paragraph 29), said slotted rim being formed into said outer edge of said inner rotary plate. Taylor does not specifically recite wherein said outer edge is suitably larger in circumference than said medially positioned opening, said edge of said medially positioned opening being snapped into said slotted edge of said rotating plate; however, since Taylor indicates that the top plate is rotatably connected to the outer lid via a track, there is necessarily some overlap of the outer edge and the opening such that the outer edge is able to engage with the track. In order for this to be possible, the circumference of the top plate must necessarily be larger than the open in order to engage with the track provided on the interior edge of the outer lid member. 
Regarding Claim 10, the claim is rejected for reasons similarly discussed in Claim 1, wherein Taylor further teaches a stirring member on the bottom end of said shaft (32, Fig. 1). 
Claim 11 is rejected for reasons discussed in Claim 3.  

Claims 4-6, 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references as applied in Claims 3 and 10, further in view of Sidiropoulos (US 5,623,865). 
Regarding Claim 4, the combination is silent to wherein said bottom end of said shaft and said stirring member and said product diffuser are equipped with complementary threads, said shaft being rigidly affixed to the selected one of said stirring member and said product diffuser by the engagement of said threads. Since Briggs already discloses a showing of using interchangeable diffuser containers, Sidiropoulos is also relied on to provide a showing of a stirring implement (infuser 1) wherein said bottom end of said shaft (2) and said stirring member (9) are equipped with complimentary threads (39, Fig. 20a and 20b) and said shaft being rigidly affixed to said stirring member by said engagement means. 
Therefore, since it would have been desired to interchange the diffusing container, to use known engagement mechanisms such as thread-type engagement to make the stirring member removable 
Regarding Claim 5, Taylor further teaches wherein said stirring member further comprises a paddle (32, Fig. 1). 
Regarding Claim 6, Briggs is further relied on to teach wherein said product diffuser comprises a product diffusing container, said product diffusing container having outer walls, said outer walls having a plurality of perforations though which contents of said product diffusing container may be diffused (paragraph 42). 
Regarding Claim 8, the claim is rejected for reasons similarly discussed in the rejection of Claims 1, 4 and 6. 
Regarding Claim 9, the claim is rejected for reasons similarly discussed in the rejection of Claim 4. 
Claims 12, 13, and 14 are rejected for reasons discussed in Claims 4, 5, and 6 respectively. 

(2) Response to Argument
In Section I of the argument, Appellant argues that Briggs fails to disclose, teach or suggest interchangeability of the stirring member of Taylor with the suspension bag of Briggs, as separate elements on the main body of Taylor’s stirrer (Page 12-13 of the Brief). Appellant also assert that the Office Action does not explain why a user may elect to use Taylor’s stirring member rather than Brigg’s suspension bag on the main body in some applications. However, the argument is not persuasive because the claims are directed to a product and not a method of using. Therefore, the claim only requires that the stirring member and the product diffusers are capable of being interchangeable, not that a user has to actively interchange them. Also, Briggs is relied on to teach an implement that functions as both a stirring element and a product diffuser (see paragraph 14 of Briggs) which also provides functions of interchangeability by allowing the suspension bag 30 to be removable from the stirring element (see Fig. 1D and paragraph 53 of Briggs). Therefore, since the prior art recognizes both a stirring member and a product diffuser as ends of a stirring implement, and Briggs provides guidance to having interchangeable attachments, it would have been obvious to one of ordinary skill in the art to use known 
Appellant argues that the proposed modification would change the principle of operation of the Taylor beverage lid system because Taylor contemplates addition of condiments through the top opening in the inner lid member of its beverage lid whereas Briggs requires impartation of flavor to the beverage from inside the beverage container by deep submersible infusion of the additives to the beverage (Page 13-15 of the Brief). The argument is found not persuasive because as Appellant also acknowledges, the top opening 20 of Taylor is for adding condiments (i.e. cream, milk, sweetener, or any other condiment, paragraph 37 of Taylor). Appellant appears to equate “any other condiment” to Brigg’s suspension bag; however, this is not a reasonable interpretation. That is, even when looking at Taylor alone, one must add coffee into the container prior to placing the lid on. In a similar manner, one would conventionally place a suspension bag (or even loose tea leaves) with hot liquid into a cup prior to placing the lid on, as this is the main beverage analogous to the coffee, and the top opening 20 would be for subsequent flavoring such as sugar, cream, and the likes. Appellant also argues that a user is required to remove the beverage lid to replace the suspension bag with another suspension bag; however, this usage is not required by the prior art. Appellant appears to suggest that the prior art cannot be combined because it would not allow a person to swap multiple suspension bags in a single brew. This is not persuasive because it is conventional to use a single suspension bag per drink (i.e. single serving tea bags). When a drink is fully consumed and a user desires another drink with another tea bag, this is analogous to a coffee drinker getting a refill, both of which requires removal of the beverage lid. 
Appellant argues that Taylor teaches away from the proposed combination because it would require both the stirring member and suspension bag to be available to the user for attachment, and therefore increases the number of parts for the user to dispose (Page 15 to 16 of the Brief). The argument is found not persuasive because there is no requirement that both a stirring member and a suspension bag be provided to the consumer. For example, a beverage cup could be given to the consumer with either the stirring member or the product diffuser pre-installed. Additionally, the argument is not persuasive because Taylor is solely speaking about the stirrer and preventing the stirrer from being 
Appellant’s argument in Section II (Page 16-17 of the Brief) is not persuasive in view of the response above. 
As to Section III, Appellant argues that the Office Action fails to establish any rationale as to why a person of ordinary skill in the art would provide user with interchangeability between the suspension bag of Briggs and the stirring member of Taylor (Page 17-18 of the Brief). The argument is not persuasive because Briggs was provided to teach a stirring implement that functions as both a stirring stick and a product diffuser (paragraph 14). Since the prior art recognizes both a stirring member and a product diffuser, and Briggs provides guidance to having interchangeable attachments on rods that functions both as a product diffuser and stirring stick, it would have been obvious to one of ordinary skill in the art to use known stirring attachments interchangeably. Also, the claims are directed to a product claim and not a method of use; therefore, the prior art do not need to meet an active step of interchanging the attachments. 
Appellant argues that the propose combination changes the principle of operation of the Taylor beverage lid system and render Taylor system unsatisfactory for its intended purpose because utilization of the interchangeability between Taylor’s stirring member and Brigg’s suspension bag requires several instances of interchanging the stirring member and product diffuser which goes against Taylor’s teaching of removing the lid after deployment (Page 18-21 of the Brief). The argument is not persuasive because the sequence of action proposed by Appellant is not required nor suggested by the prior art. That is, a user may opt to use either the stirring member, or the product diffuser, and not have to change to the other. Also, as suggested by Briggs, the product diffuser itself can also function as a stirring rod (paragraph 14 of Briggs). Therefore, it is not reasonable to suggest that the prior art combination requires several instances of swapping the attachments to drink a single beverage. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  

/Jennifer McNeil/Primary Examiner, TC 1700      
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.